Case 7:20-cv-00645-TTC-RSB Document 3 Filed 11/13/20 Page 1 of 3 Pageid#: 20




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

MANETIRONY CLERVRAIN,                               )
                                                    )
        Plaintiff,                                  )       Civil Action No. 7:20cv00645
                                                    )
v.                                                  )       MEMORANDUM OPINION
                                                    )
KELLY THOMPSON MERCER,                              )       By: Hon. Thomas T. Cullen
                                                    )           United States District Judge
        Defendant.                                  )


        Manetirony Clervrain, proceeding pro se, filed this civil action while housed in the

Moore Detention Center in Okmulgee, Oklahoma.1 Clervrain names Kelly Thompson Mercer

as the sole defendant to this action, but he does not allege any facts against or conduct

committed by Mercer. The details of Clervrain’s complaint are difficult to decipher. Like

complaints he has filed in many other courts across the country, his complaint in this action

is largely incomprehensible and contains many legal labels and conclusions, but few factual

assertions. See e.g., Clervrain v. Dunlap, No. 1:20cv404, 2020 U.S. Dist. LEXIS 203443, 2020

WL 6393904 (D. Me. Nov. 2, 2020); Clervrain v. Schimel, No. 4:20cv538, 2020 U.S. Dist. LEXIS

197498, 2020 WL 6262122 (E.D. Mo. Oct. 23, 2020); Clervrain v. Way, No. 2:20cv540, 2020

U.S. Dist. LEXIS 118719, 2020 WL 3790691 (N.D. Ala. Jul. 7, 2020); Clervrain v. Albence, No.

3:20cv3105 (C.D. Ill. Apr. 29, 2020). As one court recently noted, “while Clervrain’s cases

name different defendants, they are all essentially ‘jabberwocky.’” Clervrain v. Marín, No.

20cv925, 2020 U.S. Dist. LEXIS 164600, at *2-6 (S.D. Cal. Sep. 9, 2020) (citing Clervrain v.


        1 Clervrain has also filed a motion for leave to proceed in forma pauperis (ECF No. 2) and the court will
grant that motion.
Case 7:20-cv-00645-TTC-RSB Document 3 Filed 11/13/20 Page 2 of 3 Pageid#: 21




Wilson, No. 2:20cv2061, 2020 U.S. Dist. LEXIS 72228, 2020 WL 1977392, at *2 (W.D. Ark.

Apr. 24, 2020)).

       As with many other courts reviewing Clervrain’s cases, the court is unable to determine

what cause(s) of action Clervrain is alleging against the named defendant or what relief he

seeks. See Fed. R. Civ. P. 8(a) (“A pleading . . . must contain: (1) a short and plain statement

of the grounds for the court’s jurisdiction, . . . ; (2) a short and plain statement of the claim

showing that the pleader is entitled to relief; and (3) a demand for the relief sought.”); see also

Clervrain v. Rosado, No. 1:20-CV-0389-TJM-CFH, 2020 U.S. Dist. LEXIS 137316, 2020 WL

4434867 (N.D.N.Y. Aug. 3, 2020) (“The Court is unable to discern what facts or claims

Plaintiff seeks to present in his complaint, whether the Court has jurisdiction over the action,

whether the Northern District of New York is the proper venue for this action, what parties

Plaintiff seeks to include as defendants, whether Plaintiff has commenced identical actions in

other federal courts, whether the named-defendant is a proper party in this action, and the

time-frame for any alleged violations of any federal rights or laws, and thus the complaint must

be dismissed.”); Clervrain v. Sawyer, No. 1:20-CV-348, 2020 U.S. Dist. LEXIS 109561, 2020 WL

3424893 (W.D. Mich. June 23, 2020) (same).

       Where a complaint “lacks an arguable basis . . . in law,” the court may dismiss it sua

sponte as frivolous or for failure to state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B). Neitzke

v. Williams, 490 U.S. 319, 325, 328 (1989). Legally frivolous claims are those claims based on

an “indisputably meritless legal theory” and include “claims of infringement of a legal interest

which clearly does not exist.” Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994) (quoting Neitzke,

490 U.S. at 327). Finding that Clervrain’s complaint is legally frivolous and fails to allege any


                                                2
Case 7:20-cv-00645-TTC-RSB Document 3 Filed 11/13/20 Page 3 of 3 Pageid#: 22




facts which would state a cognizable federal claim against the named defendant, the court will

dismiss Clervrain’s complaint without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B).

       ENTERED this 13th day of November, 2020.



                                                  /s/ Thomas T. Cullen
                                                  _______________________________
                                                  HON. THOMAS T. CULLEN
                                                  UNITED STATES DISTRICT JUDGE




                                              3
